Granger, J.
The questions involve a construction of the law as to the compensation of sheriffs, and chapter 94 of Acts of the Nineteenth General Assembly, is upon the subject.' The chapter has numerous provisions providing compensation for particular services, and also provides an annual salary for attending courts, “and for other service for which no compensation is allowed by law.” Section 4 of the act provides for compensation 'for serving warrants, in the following language: “For each warrant served, two *378dollars, and the repayment of any amount actually paid out by him as necessary expenses in executing such warrant as sworn to by the sheriff. If service of the warrant can not be made, the repayment of all necessary expenses actually paid by the sheriff, while attempting in good faith to serve such warrant within this state, and such reasonable compensation as the board of supervisors may deem just and equitable.” Section 13 of the act gives “mileage in all cases required by law, going and returning, per mile, five cents.” We do not think the personal expenses of the sheriff in traveling to and from the place of serving the warrant are the “necessary expenses in executing it,” within the meaning of the act. Certainly, a repayment of money paid for a team for the personal conveyance of the sheriff comes no more within the meaning of the act than would the repayment of railroad, boat, or stage fare, or, for that matter, the subsistence of the sheriff in going to and returning from the place of serving a warrant; and it is not claimed that such expenses are contemplated by the law.
The law, then, does not mean all necessary expenses, but certain expenses that are to be sworn to by the sheriff. In the service of a warrant the law contemplates, in all cases, a loss of time, for which two dollars are allowed, and that there may be expenses of travel, for which the mileage is allowed. These are designed as full compensation for the service and ordinary expenses of the sheriff. They may in some cases, where the particular service is considered without reference to the general duties of the sheriff, seem inadequate, and this is perhaps true of particular services rendered by all officers where fees are allowed; but the design of the law is, by a graduation of all fees, to make the entire compensation of the officer adequate for his entire service, and hence the mere fact that the allowance for service and mileage is not a *379sufficient compensation for the time given and the money expended is not controlling.
There are often expenses other than those usually incurred in the service of a warrant, as necessary additional expense for the conveyance of the person arrested, his subsistence, and perhaps assistance to make the arrest or retain the prisoner after the arrest. Such as these are the necessary expenses contemplated by the law, for which there is to be a “repayment.” We are clearly of the opinion that the sheriff is no more entitled to repayment of money expended for a team for his personal conveyance than he would be to compensation for the use of his own team. It is true the law uses the term ‘‘repayment,” which would be applicable to the case of hiring or expending money for a team, and this may have been the controlling thought with the district court; but we are not prepared to say that it was the intent of the law to provide that in case a sheriff used his own team it should be without compensation, but if he expended money for the use of one it should be repaid. It is the use of the team in either ease, and there is no reason for the distinction. What we have said applies alike to the question as to repayment of expenses for the keeping and care of the sheriff’s team.
The plaintiff makes the point in argument that the justice of the peace gave judgment for these claims, or allowed them as costs in the criminal proceeding, and that the remedy was in those proceedings to avoid the effect of such allowance, and not in this. It is sufficient to say that the court has certified to us no such question, and we are limited to the considerations of the questions certified.
We think the questions certified should be each answered in the negative. Our considerations lead to the following conclusions: On the plaintiff’s appeal the judgment is affirmed ; on the defendant’s appeal it ÍS REVERSED.